

115 S2590 IS: Investing in Neighborhood-focused, Vital, Evidence-based Strategies and Trust to Prevent Crime Act of 2018
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2590IN THE SENATE OF THE UNITED STATESMarch 22, 2018Mr. Donnelly (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize previously appropriated resources for communities to address persistent or historical
			 crime through collaborative cross-sector partnerships.
	
 1.Short titleThis Act may be cited as the Investing in Neighborhood-focused, Vital, Evidence-based Strategies and Trust to Prevent Crime Act of 2018 or the INVEST to Prevent Crime Act.
		2.Demonstration grant program
 (a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:
				
					NNDemonstration Grant Program
 3041.DefinitionsIn this part— (1)the term crime hot spot means a defined geographic area within a focus neighborhood where, for not less than 1 year, the occurrence of crime is so frequent that it is highly predictable;
 (2)the term eligible entity means a State, unit of local government, Indian tribe, tribal organization, non-profit organization, or institution of higher education that is a member of a community consortium, which includes not less than 1 partner law enforcement agency, that is committed to working with law enforcement agencies, community leaders, and research partners to develop an evidence-based or research-based, cross-sector strategy to revitalize a focus neighborhood facing significant crime challenges;
 (3)the term evidence-based practice means a program, strategy, or procedure that has been demonstrated as effective by causal evidence, obtained through one or more outcome evaluations;
 (4)the term focus neighborhood means a defined geographic area that is the focus of a project funded by a grant awarded under this part;
 (5)the terms Indian tribe and tribal organization have the meanings given those terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304);
 (6)the term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
 (7)the term research-based practice means a program, strategy, or procedure that is selected and implemented based on documented effectiveness, with activities adapted based on data about local conditions, as appropriate;
 (8)the term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands; and
 (9)the term unit of local government means a county, municipality, city, town, township, village, parish, borough, or other unit of general government below the State level.
							3042.Program authorized
 (a)In generalThe Attorney General may— (1)make grants to eligible entities to prepare a comprehensive plan for and implement enhancement of the capacity of local and tribal communities to effectively target and address significant crime issues through collaborative cross-sector approaches; and
 (2)provide training and technical assistance to eligible entities that receive grants under this part. (b)Project goalsProjects funded under this section shall—
 (1)identify a focus neighborhood facing significant crime challenges; (2)use evidence-based practices or research-based practices;
 (3)encourage active involvement and leadership from neighborhood residents, business owners, organizations, and others who live, work, or conduct business in the focus neighborhood; and
 (4)build cross-sector partnerships to address crime problems from multiple perspectives.
								(c)Applications
 (1)In generalTo receive a planning grant or an implementation grant under this section, an eligible entity shall submit an application to the Attorney General in such form and containing such information as the Attorney General may reasonably require.
 (2)Combined applicationThe Attorney General may develop a procedure under which an eligible entity may apply at the same time and in a single application for a planning grant and an implementation grant under this section, with receipt of the implementation grant conditioned on the successful completion of the activities funded by the planning grant.
								(3)Research partner
 (A)In generalAn applicant for a grant under this section shall identify a research partner, such as an institution of higher education, research center, or State or local agency, to—
 (i)conduct a detailed analysis of crime drivers during the planning period described in subsection (d)(1)(A); and
 (ii)assist the grant recipient to select the most appropriate evidence-based practices or research-based practices to apply based on the research findings.
 (B)Continued assistanceA research partner described in subparagraph (A) shall remain engaged throughout the duration of the grant by continuing to provide and analyze data to help inform project implementation.
									(d)Duration of grants
 (1)In generalExcept as provided in paragraph (2)— (A)a planning grant awarded under this section shall be used by the recipient for a period not to exceed 12 months; and
 (B)an implementation grant awarded under this section shall be used by the recipient for a period not to exceed 36 months.
 (2)Extension of planning or implementationUpon request of a grant recipient, the Attorney General may allow the grant recipient to extend the planning period described in paragraph (1)(A) or the implementation period described in paragraph (1)(B) for a reasonable length of time, as determined by the Attorney General.
 (3)Limitation on additional fundsIf the Attorney General allows an extension under paragraph (2), the Attorney General may not award additional grant funds.
 (e)Planning grantsA grant awarded for the planning phase of a project may be used to— (1)identify, verify, and prioritize crime hot spots within the focus neighborhood;
 (2)build community partnerships and facilitate leadership to ensure residents are active participants in the strategy to address crime in the community;
 (3)collaborate with local law enforcement agencies, research partners, and the community to analyze the drivers of crime and assess the needs of the community and the available resources to meet those needs; and
 (4)work with community consortium partners to develop a comprehensive cross-sector strategic plan to reduce crime in the focus neighborhood that is based on the findings made under paragraph (3).
 (f)Implementation grantsFunds awarded for the implementation phase of a project may be used to— (1)convene regular meetings of cross-sector partners and the project management team;
 (2)continue work with research partners to assess project implementation; (3)modify strategies developed during project planning as appropriate;
 (4)support personnel and program costs to implement strategies developed during project planning; (5)pursue community engagement and leadership development; and
 (6)identify and develop a long-term sustainable strategy to continue to achieve the project’s goals after the conclusion of the implementation period.
 3043.Report to CongressAt the end of the first grant year, and each year thereafter, the Attorney General shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that provides an overall assessment of the outcomes—
 (1)achieved by the demonstration projects funded under this part; and
 (2)achieved by any demonstration projects that— (A)received funding under the Byrne Criminal Justice Innovation program of the Department of Justice or the Innovations in Community Based Crime Reduction program of the Department of Justice during fiscal years 2013 through 2018; and
 (B)were carried out during the grant year to which the report pertains. 3044.Grant accountability (a)AccountabilityAll grants awarded by the Attorney General under this part shall be subject to the following accountability provisions:
								(1)Audit requirement
 (A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.
 (B)AuditsBeginning in the first fiscal year beginning after the date of enactment of this subsection, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this part to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.
 (C)Mandatory exclusionA recipient of grant funds under this part that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this part during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).
 (D)PriorityIn awarding grants under this part, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this part.
 (E)ReimbursementIf an entity is awarded grant funds under this part during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.
										(2)Nonprofit organization requirements
 (A)DefinitionFor purposes of this paragraph and the grant programs under this part, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (B)ProhibitionThe Attorney General may not award a grant under this part to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.
 (C)DisclosureEach nonprofit organization that is awarded a grant under this part and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.
									(3)Conference expenditures
 (A)LimitationNo amounts made available to the Department of Justice under this part may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this part, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Department of Justice, unless the head of the relevant agency or department, provides prior written authorization that the funds may be expended to host the conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.
 (4)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this subsection, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification—
 (A)indicating whether— (i)all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (ii)all mandatory exclusions required under paragraph (1)(C) have been issued; and (iii)all reimbursements required under paragraph (1)(E) have been made; and
 (B)that includes a list of any grant recipients excluded under paragraph (1) from the previous year. (b)Preventing duplicative grants (1)In generalBefore the Attorney General awards a grant to an applicant under this part, the Attorney General shall compare potential grant awards with other grants awarded under this part to determine if duplicate grant awards are awarded for the same purpose.
 (2)ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—
 (A)a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and
 (B)the reason the Attorney General awarded the duplicate grants.. (b)Authorization of appropriationsSection 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)) is amended by adding at the end the following:
				
 (28)For activities under part NN, there are authorized to be appropriated $20,000,000 for each of fiscal years 2019 through 2023..
 (c)Sense of CongressIt is the sense of Congress that amounts appropriated to carry out part NN of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by subsection (a), may not be offset by a decrease in the amounts appropriated for—
 (1)the Edward Byrne Memorial Justice Assistance Grant program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.); or
 (2)the Cops on the Beat grant program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.).